Name: 92/381/EEC: Commission Decision of 3 July 1992 establishing the status of a region of the United Kingdom as regards Newcastle disease
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  health;  trade policy
 Date Published: 1992-07-17

 Avis juridique important|31992D038192/381/EEC: Commission Decision of 3 July 1992 establishing the status of a region of the United Kingdom as regards Newcastle disease Official Journal L 198 , 17/07/1992 P. 0056 - 0056COMMISSION DECISION of 3 July 1992 establishing the status of a region of the United Kingdom as regards Newcastle disease (92/381/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/593/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), as last amended by Directive 91/496/EEC (2), and in particular Article 12 (2) thereof, Whereas no outbreaks of Newcastle disease have been detected and vaccination against Newcastle disease in poultry has been prohibited for over a year in that region of the United Kingdom known as Northern Ireland; Whereas breeding flocks in Northern Ireland have been monitored at least once a year for the presence of Newcastle disease; whereas the holdings contain no poultry which have been vaccinated against Newcastle disease; Whereas in the light of the Newcastle disease situation it is appropriate to fix the status of Northern Ireland; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Northern Ireland fulfils the criteria fixed by Article 12 (2) of Directive 90/539/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 303, 31. 10. 1990, p. 6. (2) OJ No L 268, 24. 9. 1991, p. 56.